UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-7909


KELVIN J. MILES,

                Plaintiff - Appellant,

          v.

DR. ABAYOMI ADEDIRAN,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:11-cv-03753-AW)


Submitted:   May 27, 2014                  Decided:   June 13, 2014


Before KEENAN, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kelvin J. Miles, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kelvin    J.    Miles    appeals        the    district   court’s       order

denying leave to proceed in forma pauperis on appeal.                          We have

reviewed the record and find no reversible error.                          Accordingly,

we   deny   leave    to    proceed   in   forma       pauperis      and    dismiss    the

appeal for the reasons stated by the district court.                          Miles v.

Adediran,    No.    8:11-cv-03753-AW          (D.    Md.    Nov.    20,    2013).      We

dispense    with     oral    argument     because          the     facts    and     legal

contentions    are    adequately     presented        in    the    materials      before

this court and argument would not aid the decisional process.



                                                                              DISMISSED




                                          2